Citation Nr: 1611560	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fungal infections of the feet, claimed as
foot problems, tinea pedis, and onychomycosis.

2.  Entitlement to service connection for a psychiatric disorder, claimed as
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1993.

These matters are before the Board of Veterans Appeals (Board) on appeal of a
rating decision issued in February 2008 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2009, the Veteran testified at a hearing conducted by a Veterans Law Judge who is no longer employed by the Board.  The Veteran was apprised of this fact and offered an opportunity to testify at another hearing by a Veterans Law Judge who would decide his case; however, he declined a new hearing.  

In January 2010 and July 2014, the Board adjudicated several issues perfected for appeal and remanded the claims above for further development. As further development is required, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  

REMAND

With regard to the Veteran's claims seeking service connection for vertigo and psychiatric and fungal foot disorders, the opinions rendered in conjunction with the Board's prior remand directives are insufficient, thereby necessitating remands of these claims.  

With regard to the Veteran's claim seeking service connection for fungal foot disorders, the VA medical opinion regarding the etiology of the Veteran's fungal foot disorders relies on the lack of continuity of treatment for these foot disorders since service, without considering the Veteran's reports of continuity of symptoms since service.  While the examiner acknowledged the Veteran's reports of continuity of symptoms since service, he failed to provide any rationale for not considering them.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Further, no VA medical opinion was rendered regarding the etiology of the Veteran's psychiatric disorder, as the VA examiner determined that the Veteran did not currently have a psychiatric disorder.  However, as the Veteran has been diagnosed with psychiatric disorders during the pendency of this appeal (namely PTSD, an anxiety disorder, an adjustment disorder, a complex grief disorder, and depression), opinions regarding the etiology of these diagnosed disorders must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Likewise, the rationale provided in support of the medical opinion regarding the etiology of the Veteran's vertigo is insufficient.  Specifically, the VA examiner concluded that the Veteran's current vertigo is unrelated to his in-service "dizziness with epigastric tenderness," as his current symptoms differed from his in-service symptoms.  However, when making this determination, the examiner failed to acknowledge that during service, the Veteran complained of dizziness, nausea, and headaches, and that his current symptoms also include dizziness, nausea, and headaches.  Accordingly, a new VA medical opinion is required.    

As the Veteran reports receiving VA treatment for his claimed disabilities, the Veteran's outstanding treatment records should also be obtained.  Comprehensive treatment records were last obtained by VA in August 2010.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2010 to the present.  

2.  Provide the Veteran's electronic claims file to an appropriate VA medical professional, who is asked to opine: 

Whether it is at least as likely as not (50 percent or higher probability) that the Veteran's currently-diagnosed fungal injections of the feet, tinea pedis or onychomycosis, are related to the tinea pedis documented in 1989 and 1990 in service or the development of a new and separate condition. 

The examiner is to consider and comment on the clinical significance the Veteran's credible reports of experiencing intermittent fungal foot infections since service.

A complete rationale must be provided for the requested opinion.  

3.  Provide the Veteran's electronic claims file to an appropriate VA medical professional, who is asked to opine:

Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's psychiatric disorders diagnosed during the pendency of his appeal, including PTSD, an anxiety disorder, an adjustment disorder, a complex grief disorder, or depression, had onset in or is otherwise related to service.  

In formulating the opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's in-service treatment for emotional distress following notification of his brother's shooting, his report of experiencing emotional distress during service after learning that his girlfriend had miscarried, and the Veteran's history of symptoms of anxiety and depression since service.

A complete rationale must be provided for the requested opinion.  

4.  Provide the Veteran's electronic claims file to an appropriate VA medical professional, who is asked to opine:

Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's current vertigo had onset in or is otherwise related to service.  

In formulating the opinion, the examiner is asked to consider and comment on the clinical significance of the Veteran's in-service treatment for dizziness, nausea, and headaches, and his current vertigo manifested, inter alia, by dizziness, nausea, and headaches.

A complete rationale must be provided for the requested opinion.  

5.  Then, readjudicate the Veteran's claims seeking service connection for a psychiatric disorder and fungal foot disorders.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


